                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

AYA HEALTHCARE SERVICES, INC.
and AYA HEALTHCARE, INC.,
                                                                 8:19CV75
                      Plaintiffs,

       v.                                                         ORDER

AMN HEALTHCARE, INC.; AMN
HEALTHCARE SERVICE, INC.; AMN
SERVICES, LLC; MEDEFIS, INC.; and
SHIFTWISE, INC.,

                      Defendants.


       This matter is before the Court on two “Notice[s] of Withdrawal of Application for
an Order to Show Cause Why Contempt Citation Should Not Issue” (Filing Nos. 12 and 13)
filed by plaintiffs Aya Healthcare Services, Inc. and Aya Healthcare, Inc. (collectively,
“Aya Healthcare”). Aya Healthcare has filed suit against defendants AMN Healthcare,
Inc., AMN Healthcare Services, Inc., AMN Services, LLC, Medefis, Inc., and Shiftwise,
Inc. (collectively, “AMN Healthcare”) in the United States District Court for the Southern
District of California (“underlying action”).

       As part of that underlying action, Aya Healthcare alleges they served subpoenas on
nonparties OneStaff Medical (“OneStaff”) and Triage Staffing (“Triage”), but that
OneStaff and Triage failed to comply. Aya Healthcare asked this Court to enter Orders to
Show Cause why contempt citations should not issue against them (Filing Nos. 3 and 9),
see Fed. R. Civ. P. 45(c) and (g), which was done by the magistrate judge (Filing Nos. 10
and 11).

       Aya Healthcare has now indicated to the Court that both OneStaff and Triage have
complied with the subpoenas and “withdraw” the applications for Orders to Show Cause.
To the extent that they are motions, Aya Healthcare’s two “Notice[s] of Withdrawal of
Application for an Order to Show Cause Why Contempt Citation Should Not Issue”
(Filings No. 12 and 13) are granted. Given that compliance with the subpoenas was the
only issue before the Court, this case is closed.

       IT IS SO ORDERED.

       Dated this 3rd day of July 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                              2
